Order filed January 31, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-12-00946-CV
                                    ____________

                       EARLINE MELENDEZ, Appellant

                                        V.

              HOUSTON INDEPENDENT SCHOOL DISTIRCT
                   and CONNIE BERGER, Appellees


                    On Appeal from the 234th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2010-20517

                                    ORDER

      Appellant’s brief was due January 10, 2013. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with the clerk of this court on or before
February 15, 2013, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).

                                    PER CURIAM